Citation Nr: 1035756	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  94-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, rated as 30 percent disabling prior to July 7, 2003, 
as 60 percent disabling from July 7, 2003, to October 24, 2003, 
and as 40 percent disabling from December 1, 2004.

2.  Entitlement to an increased rating for a left knee 
disability, rated as 10 percent disabling prior to April 1, 1995, 
as 30 percent disabling from April 1, 1995, to March 19, 1998, as 
60 percent disabling from March 20, 1998, to February 5, 2004, 
and as 30 percent disabling from April 1, 2005.

3.  Entitlement to an increased rating for a right hip 
disability, rated as 10 percent disabling prior to January 5, 
1999, and as 30 percent disabling from March 1, 2000.


WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to 
October 1960.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that continued a ten percent evaluation for 
the left knee disability and continued a noncompensable 
evaluation for the right hip disability.

Also on appeal is a rating decision in February 2004 that 
increased the rating for the right knee disability from 30 
percent to 60 percent, effective from July 7, 2003, but restored 
the 30 percent rating from December 1, 2004.

During the course of the appeal the RO issued numerous rating 
decisions that increased and reduced the evaluations for the left 
and right knee disabilities and for the right hip disability as 
reflected on the title page.

The Veteran testified at hearings before Hearing Officers at the 
RO in June 1994 and March 2006.  Transcripts of those hearings 
are of record.

In September 2006 the Board issued a decision that denied 
increased ratings for the right hip disability and bilateral knee 
disability; the same action denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In September 2008 the Court issued a decision that vacated as 
much of the Board's decision as concerned the claims for 
increased rating and remanded those issues to the Board for 
further consideration.  The Court affirmed the Board's action 
denying a TDIU, so that claim is no longer before the Board. 

When the case was last before the Board in May 2009, the Board 
remanded the issues identified on the title page to the RO for 
further development.  The case has now been returned to the Board 
for further appellate action. 


REMAND


The Board finds that further development is required before the 
Board decides the Veteran's claims for higher ratings for right 
hip disability and bilateral knee disability.

In March 2009 the Veteran's representative submitted a letter to 
the RO in which the Veteran described the impairments in his 
daily life caused by the service-connected disabilities that are 
on appeal.  Although the letter was date-stamped as received by 
the RO in March 2009, it was apparently not considered by the RO 
in the Supplemental Statement of the Case (SSOC) issued in May 
2010.  Because the letter was submitted directly to the RO 
without an accompanying waiver of initial RO jurisdiction, the 
Board cannot consider the evidence contained in the letter in the 
first instance.  See 38 C.F.R. § 19.37(a); see also Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake any development 
it determines to be warranted.

2.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the RO should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


